
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1541
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To revise the Federal charter for the Blue
		  Star Mothers of America, Inc. to reflect a change in eligibility requirements
		  for membership. 
	
	
		1.Modification of membership
			 termsSection 30504 of title
			 36, United States Code, is amended—
			(1)in paragraph (1)—
				(A)by striking the text preceding subparagraph
			 (A) and inserting she is a mother (meaning a woman who filled the role
			 of birthmother, adoptive mother, step-mother, foster-mother, grandmother, or
			 legal guardian) of a person who—; and
				(B)in subparagraph (B), by striking in
			 World War II or the Korean hostilities; and
				(2)in paragraph (2), by inserting or is
			 a citizen of the United States living outside the United States before
			 the period at the end.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
